    Case 2:19-cv-20898-JMV-JBC Document 12 Filed 08/27/20 Page 1 of 1 PageID: 64




                     Costello & Mains, LLC
                                                    Counselors at Law

Kevin M. Costello                                                                      Michael J. Reilly +
Deborah L. Mainso                                                                      Marisa J. Hermanovich u
Daniel T. Silvermano                                                                   Jacquelyn R. Matchett o
Drake P. Bearden, Jr.                                                                  Christopher M. Einrich o
                                                                                       Alicia R. Ivoryri
OCERTIFIED BY THE SUPREME COURT OF
NEW JERSEY AS A CIVIL TRIAL ATTORNEY                                                   Miriam Edeistein O

o Member of the New Jersey, New York Bars.
+ Member of the New Jersey Bar                                                         www.CostelloMains.com
o Member of the New Jersey, Pennsylvania Bars                                          (856) 727—9700
                                                                                       (856) 727-9797 (fax)

                                             August 11,2020
     VIA ELECTRONIC FILING                                                                          c
     Clerk of the Court
                                                                                 pCWC
     United States District Court of New Jersey
                                                                                               C\
                                                                                                                  - (C
     Martin Luther King Building & U.S. Courthouse                            C/Li                    C1


     50 Walnut Street                                                                                               ei
     Newark, NJ 07102
                                                                                     S    flCf
                                                                                                       j

               RE:       Sabrina Harrold v. City of Jersey, et al.
                         Docket No.: 2:19-cv-20898-JMV-JBC
                                                                                     o ORDERED
                                                                                         s/James B. Clark
     Dear Sir or Madam:                                                               James B. Clark, U.S.Mj
                                                                                     Dati 8/2h1Z02O
             As the Court is aware, our office represents the Plaintiff, Sabr1nHaffoId, in the above-
     referenced matter. I am sending this letter in lieu of a more formal response to Defendant’s
     Motion to Dismiss. Plaintiff has filed the State claims that are part of this lawsuit in the New
     Jersey Superior Court, in the matter of Harrold v. City ofJersey City, HUD-L-2134-20.
     Plaintiff is no longer pursuing the Federal claims.

            Accordingly, Plaintiff does not object to the dismissal of Plaintiff’s Federal claims.
    Plaintiff asks only that the State claims be dismissed without prejudice as Plaintiff is pursuing
    those claims in State Court.

              I think the Court for its consideration with this matter.

                                                  Respectfully submitted,

                                                COSTELLO & MAINS, LLC

                                                By: s/Drake P. Bearden, Jr.
                                                   Drake P. Bearden, Jr.
    DPB
    cc:       Francis A. Kenny, Esq.
              Sabrina Harrold


                         18000 Horizon Way, Suite 800, Mt. Laurel, NJ 08054
